United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                          F I L E D
                            UNITED STATES COURT OF APPEALS
                                                                                          August 12, 2003
                                     FIFTH CIRCUIT
                                                                                      Charles R. Fulbruge III
                                            ____________                                      Clerk
                                            No. 02-51336
                                            ____________


                 FLORENCIO P. SAUCEDA,


                                                Plaintiff-Appellant,

                 versus


                 CITY OF DEL RIO, by and through its City Council; DORA
                 ALCALA, Mayor, in their individual capacities; RANDY POHLER,
                 in their individual capacities,


                                                Defendants-Appellees.



                             Appeal from the United States District Court
                                 For the Western District of Texas
                                       No. DR-01-CV-4-OLG



Before EMILIO M. GARZA and DENNIS, Circuit Judges, and VANCE*, District Judge.

PER CURIAM:**

       Florencio P. Sauceda appeals the district court’s summary judgment dismissal of his claims

against the City of Del Rio, Texas (“the City”) and various individual defendants. This dispute arises



       *
           District Judge of the Eastern District of Louisiana, sitting by designation.
       **
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
out of the City’s termination of Sauceda’s employment as city manager. On appeal, Sauceda

contends that he is entitled to severance benefits because the City failed to comply with the good

cause provision of his employment contract. Sauceda argues that his rejection of the City’s offer of

a good cause hearing did not waive his rights under that provision. Sauceda also contends that the

City Council’s actions in terminating his employment violated the Texas Open Meetings Act, TEX.

GOV’T CODE § 551.001 et seq.

       We have read the briefs, heard the arguments of counsel, and consulted the pertinent portions

of the record. On the basis of the applicable law and the record, we affirm the dismissal of Sauceda’s

claims for essentially the same reasons as those given by the district court. In particular, we affirm

the district court’s conclusion that Sauceda waived any right to a good cause determination by

rejecting the City’s offer to hold a hearing on good cause.

AFFIRMED.




                                                 -2-